Citation Nr: 1441775	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  98-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from November 3, 1993 to July 3, 2001, for service-connected folliculitis of the Veteran's chest, back, and forearms.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to the service-connected disabilities (TDIU), on an extraschedular basis.

3.  Entitlement to service connection for chronic mouth ulcers, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic circulatory disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic throat disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence, and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1975, and from July 1991 to October 1991, including service in the Southwest Asia theater of operations from February 1991 to September 1991.

These matters are on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and San Juan, the Commonwealth of Puerto Rico.

The Veteran has testified before a Decision Review Officer (DRO) regarding his claim for an increased rating for his service-connected skin disorder and claim for TDIU during a formal hearing held at the RO in March 2001.  A transcript is of record.

In November 2003, the Board Remanded the above-referenced claims, including a claim for an increased rating for a low back disability, for further development.

In a December 2008 decision, the Board, in pertinent part, denied the service connection claims.  The Board granted an initial disability rating of 40 percent for the Veteran's low back disability from May 31, 2007; denied an initial rating in excess of 20 percent prior to May 31, 2007; and denied an initial rating in excess of 30 percent since July 4, 2001, for folliculitis of the chest, back, and forearms.  The Board Remanded the issues of entitlement to an initial rating in excess of 10 percent prior to July 4, 2001 for the Veteran's skin disability; entitlement to an effective date earlier than July 4, 2001, for the award of a 30 percent disability evaluation for the veteran's skin disability; and entitlement to TDIU for further development.

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010, Joint Motion for Remand (Joint Motion), the parties asked that the portion of the Board's December 2008 decision pertaining to the low back disability prior to May 31, 2007, and service connection claims be vacated and Remanded to the Board for readjudication and disposition consistent with the Joint Motion.  On March 22, 2010, the Court granted the Joint Motion and vacated the requested portions of the December 2008 Board decision.  The Court then Remanded the case to the Board for readjudication and disposition consistent with that Motion.

In one March 2011 decision, the Board denied an initial rating in excess of 20 percent for the Veteran's low back disability from November 3, 1993, to May 31, 2007, and Remanded the service connection claims for further development, consistent with the Joint Motion.  In a second March 2011 decision, the Board granted the Veteran's claim for an effective date of November 3, 1993, for the assignment of an initial 30 percent disability rating for folliculitis; denied an initial rating in excess of 30 percent for folliculitis from November 3, 1993, to July 3, 2001; and Remanded the TDIU claim for further evidentiary development.  The Veteran appealed the denials to the Court.  In an August 2012 Memorandum Decision, the Court vacated the portion of the March 2011 decision denying the Veteran's claim for an initial increased rating for folliculitis and Remanded the case to the Board for readjudication and disposition consistent with the Memorandum Decision.  The Court affirmed the portion of the decision that denied the Veteran's request for an increased disability rating for his low back disability.

The issues of entitlement to service connection for chronic mouth ulcers, a circulatory disorder, a throat disorder, a headache disorder, and acquired psychiatric disorders; and a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, from November 3, 1993, to July 3, 2001, the Veteran's folliculitis was manifested by ulceration or extensive exfoliation or crusting, and systemic nervous manifestations; or, exceptional repugnance.


CONCLUSION OF LAW

From November 3, 1993, to July 3, 2001, the criteria for an initial 50 percent rating for folliculitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7899-7806 (regulations effective prior to August 30, 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for folliculitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in April 2010.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of records from the Social Security Administration (SSA) and service, private, and VA treatment records, including those obtained pursuant to the Board's March 2011 Remand.  Exhaustive efforts to obtain the Veteran's National Guard records have been made, including the development ordered by the Board in its November 2003 Remand, to no avail.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.  Indeed, in October 2007 the Veteran indicated he has no additional evidence to submit.

In addition, the Veteran was afforded pertinent VA examinations in December 1995, August 2000, August 2005 and June 2007.  A review of the reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's skin disability were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinions.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in March 2001 in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The DRO solicited the Veteran to testify on the nature, frequency and severity of his service-connected skin disability and its effect on his daily living and employment.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

As noted in the Introduction, in August 2012, the Court issued a Memorandum Decision in which the Court stated that the Secretary conceded that Remand was required for the Board to provide an adequate statement of reasons or bases that discusses the appellant's lay statements that his condition caused a foul odor and for the Board to consider whether such odor is 'exceptionally repugnant,' such that an increased disability rating of 50 percent might be appropriate."  The Court Remanded the claim to the Board to "consider the appellant's lay statements regarding the odor caused by his folliculitis, whether the odor is 'exceptionally repugnant,' and whether the odor impedes his ability to pursue gainful employment." 

As cited by the Court, in Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011) (citing 38 C.F.R. § 4.118, Diagnostic Code 7806), the Court laid out that in evaluating a skin disability based on the criteria in effect prior to August 2002, a 50 percent evaluation is warranted when either (1) the condition manifests with "ulceration or extensive exudation or crusting, and systemic or nervous manifestation," or (2) the condition is "exceptionally repugnant."

The Court concluded that the first prong is an objective assessment, based on the severity of the appellant's medical symptoms, and the second prong is a subjective assessment based on how others respond to the appellant's condition.  Id.

The Veteran is currently in receipt of a 30 percent disability rating for his service-connected during the period at issue-November 3, 1993, to July 3, 2001-under 38 C.F.R. § 4.118, DCs 7899-7806 (regulations in effect prior to August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 30 percent rating was assigned if there was exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned if there was ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or if the disability is exceptionally repugnant.  38 C.F.R. § 4.118.  38 C.F.R. § 4.118, DCs 7899-7806 (regulations in effect prior to August 30, 2002). 

The terms "exceptionally repugnant" and "most repugnant" are not defined in the VA Schedule for Rating Disabilities.  The dictionary definition of "repugnant" is "offensive."  Webster's New World Dictionary, 1140 (Third College Edition, 1988).

On further review of the lay evidence of record, considering the points raised in the Court's Memorandum Decision, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to the maximum disability rating of 50 percent for his service-connected folliculitis from November 3, 1993, to July 3, 2001.

The pertinent medical evidence of record include a July 2001 VA skin diseases examination, at which time the Veteran complained of folliculitis manifested by itching and a foul smell.  At the December 1995 and August 2000 VA skin examinations, the Veteran's folliculitis did not present systemic nervous manifestations.  Additionally, the Veteran folliculitis only affected his back, chest, and forearms, and none of the VA examiners described the Veteran's folliculitis in terms of exceptional repugnance.  On VA examination in August 2005 and June 2007, the Veteran complained of recurrent folliculitis accompanied by severe itching since service.  The examiner opined that the Veteran's folliculitis did not affect his ability to perform his normal daily activities, except when exposed to a hot and humid environment.

The pertinent lay evidence of record includes the Veteran's March 2001 testimony that his skin "gave off a bad smell" and that his body released a bad odor which caused problems at work.  In July 2013 statements, the Veteran's sister and his spouse stated that since 1994/1995, his skin condition caused a foul odor to emanate from his body when disturbed or agitated.

The Board concludes, after a careful review of all pertinent evidence in light of the above-noted criteria and the points raised by the Memorandum Decision, that the subjective evidence of record supports a finding that the Veteran's service-connected folliculitis has been "exceptionally repugnant" for the period on appeal from November 3, 1993 to July 3, 2001.  Therefore, a maximum disability rating of 50 percent is assigned from November 3, 1993 to July 3, 2001.  38 C.F.R. § 4.118.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the during the time frame in question the Veteran's skin disability reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that during the pertinent time period on appeal the Veteran's skin disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Moreover, in July 2013, the Veteran's attorney maintained that the Veteran's condition supported a 50 percent rating but did not argue entitlement to an even higher rating, either on a scheduler or extraschedular basis.

Given that the applicable schedular rating criteria are adequate and the statements of his attorney, the Board need not consider whether the Veteran's dermatological disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An initial 50 percent, but not greater, rating is granted for folliculitis of the Veteran's chest, back, and forearms, for the period from November 3, 1993, to July 3, 2001, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As noted in the Introduction, in March 2010, the Court vacated the Board's December 2008 decision denying the Veteran's claims for entitlement to service connection for chronic mouth ulcers; a circulatory disorder; a throat disorder; a headache disorder; and an acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence; to include as due to an undiagnosed illness.  In the March 2010 Joint Motion, the Board decision was vacated because the Board relied upon inadequate medical opinions obtained from the VA compensation examinations.  Therefore, the Board finds that additional examinations and opinions are needed to address these deficiencies in the prior medical opinions.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As the above claims being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA treatment records since March 2012.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule appropriate VA examinations by an examiner other than the June 2007 VA examiner to determine the nature and etiology of any chronic mouth ulcers; circulatory disorder; throat disorder; headache disorder; and an acquired psychiatric disorder, to include as due to an undiagnosed illness.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose all current disabilities manifested by chronic mouth ulcers.

1.  State whether or not the Veteran's chronic mouth ulcers, including pemphigus, are a symptom of a diagnosed disability such as pemphius or are attributable to an undiagnosed illness.

2.  Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by chronic mouth ulcers, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?




(b) Diagnose all current disabilities manifested by a circulatory disorder (including edema).

1.  State whether or not any circulatory disorder, including edema, is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.

2.  Is it at least as likely as not (a 50 percent probability or greater) that any current circulatory disorder(s) manifested by edema, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

(c) Diagnose all current disabilities manifested by a disorder of the throat.

1.  State whether or not throat symptoms are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.

2.  Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) of the throat, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?



(d) Diagnose all current acquired psychiatric disorders, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence

1.  State whether or not any psychiatric symptoms are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.

2.  Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after either period of the Veteran's active duty.

(e) Diagnose all current disabilities manifested by chronic headaches.

1.  State whether or not any headaches are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.

2.  Is it at least as likely as not (a 50 percent probability or greater) that any current disability manifested by headaches, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in October 2007.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


